Citation Nr: 1421638	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  09-03 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran had active duty service with the United States Navy from August 1955 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  

In January 2010, the Veteran testified at a hearing at the RO in Manila, the Philippines, before the undersigned Acting Veterans Law Judge sitting in Washington, DC, via videoconference.  A transcript of the hearing is associated with the claims file.  

In March 2010, the Board affirmed reopening of the claim on the merits, and remanded that matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); (1998); Dymant v. West, 13 Vet. App. 141 (1999).  The Board additionally remanded a number of other service connection claims.  In a December 2012 rating decision, the RO granted service connection for allergic rhinitis and asthma (also claimed as allergy) and carpal tunnel syndrome (claimed as tremors).  These represents a full grant of the benefits sought.  Thus, those claims are no longer before the Board.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).



FINDING OF FACT

Hypertension was neither manifest in service nor diagnosed within one year of service and is unrelated to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A May 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records and private treatment records have been obtained; he did not identify any VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Board notes that the service treatment records indicate that service records were lost and reconstructed while the Veteran was on active duty.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

No VA examination has been afforded the Veteran in connection with hypertension.  While there is a current diagnosis, there is no competent and credible evidence of record documenting even a slight chance of a nexus to service; as is discussed below in greater detail, the sole evidence of in-service disease is not credible.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

At the Veteran's January 2010 hearing, the undersigned discussed in detail the elements of the claim on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating it.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) (2012), nor have they identified any prejudice in the conducting of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  Hypertension is a listed chronic disease.  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

The Veteran has also argued entitlement to service connection based on exposure to herbicides in Vietnam; specific listed conditions are subject  to service connection when diagnosed in herbicide-exposed Veterans.  38 C.F.R. § 3.309(e).  A Veteran who served in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116.  To be entitled to presumptive service connection for certain diseases associated with herbicide exposure, it must be established that the Veteran actually served in-country.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (a claimant must have been present within the land borders of Vietnam at some point in the course of his military duty to be entitled to the presumption of herbicide exposure under 38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii) ). 

The evidence of record does not establish that the Veteran served in Vietnam at any time during his active duty service.  Separation papers, DD 214s, and service personnel records do not show that the Veteran ever served in Vietnam, and the National Personnel Records Center has certified that the Veteran did not have in-country Vietnam service, and that he was not shown to have been actually exposed to herbicides.  Service connection on as an herbicide exposed Veteran would therefore not be applicable.  38 C.F.R. §§ 3.307(a)(6) , 3.309(e).

Moreover, the Board notes that hypertension is not a condition listed as presumptively associated with herbicide exposure. 38 C.F.R. § 3.309(e).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

While there is competent and credible evidence that the Veteran has a current disability, based on private treatment records showing a diagnosis of stage 2 hypertension in October 1998, there is no evidence of any complaint or treatment for hypertension during service.  

The service treatment records available show that from the time of records reconstruction in December 1973 until the Veteran's retirement physical in August 1975, blood pressure readings were normal.  Pressure was 120/72 in December 1973; the Veteran also subjectively denied elevated blood pressures when questioned at that time.  In September 1974 it was 118/78, and in January 1975 pressure was 122/86.  122/86 was also the blood pressure in August 1975, when the Veteran again denied any problems with high blood pressures.  There is no indication in service treatment records that the Veteran was taking medication on active duty. 

In a November 2009 statement and at the January 2010 Board hearing, the Veteran alleged that his retirement physical examination reflected a blood pressure reading of 160/100.  This is clearly not correct, as no recorded blood pressure, including that on the examination cited by the Veteran, ever approached such a level.

In fact, the earliest sign of elevated blood pressure was recorded in a December 1987 Naval Hospital emergency room record.  The Veteran's blood pressure at that time was 172/112 and 120/80.  The first documented diagnosis of the hypertension did not occur until October 1998 - more than 20 years after his 1975 separation from service.  Moreover, the Veteran has not contended, and the record does not indicate that he experienced high blood pressure problems on a consistent basis since discharge.  Presumptive service connection under 38 C.F.R. § 3.309(a), or direct service connection for continuity of symptoms under 38 C.F.R. § 3.303(b) are therefore not warranted.  

Further, there is no competent and credible evidence relating the current diagnosis to service.  No doctor or other medical professional has rendered such an opinion.  The Veteran is not competent to formulate an etiology opinion himself.  This is not a directly observable cause and effect relationship; an etiology opinion here requires application of reasoning based on medical knowledge and training the Veteran, even as a laboratory technician, lacks.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), hypertension etiology falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

In the absence of competent evidence, there cannot be even equipoise, and there can be no resolution of doubt.  The Veteran still ultimately bears some burden of production.  38 U.S.C.A. § 5107(a); Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  As there is no evidence to support any finding of a nexus between service, to include herbicide exposure, and any current prostate condition, entitlement to the benefit sought is not warranted.


ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________
WILLIAM H. DONNELLY 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


